        Case 1:09-cv-00540-REB Document 390 Filed 02/08/21 Page 1 of 4




Michael E. Bern #994791 (DC)               Howard A. Belodoff, ISB # 2290
Allen M. Gardner, #456723 (DC)             Idaho Legal Aid Services, Inc.
Danielle McCall, #1612728 (DC)             1447 South Tyrell Dr.
Gemma Donofrio, #1719742 (DC)              Boise, ID 83706
Latham & Watkins LLP                       Phone: (208) 336-8980
555 Eleventh Street, N.W., Suite 1000      Fax: (208) 342-2561
Washington, DC 20004-1304                  Email: howardbelodoff@idaholegalaid.org
Phone: (202) 637-2200
Fax: (202) 637-2201                        Eric Tars # 94857 (PA)
Email: Michael.Bern@lw.com                 National Homelessness Law Center
Email: Allen.Gardner@lw.com                2000 M St., N.W., Suite 210
Email: Danielle.McCall@lw.com              Washington, DC 20036
Email: Gemma.Donofrio@lw.com               Phone: (202) 638-2535
                                           Fax: (202) 628-2737
Attorneys for Plaintiffs                   Email: etars@nlchp.org



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

ROBERT MARTIN, et al.,                   ) Case No. 1:09-cv-0540-REB
                                         )
               Plaintiffs,               ) JOINT MOTION FOR DISMISSAL WITH
                                         ) PREJUDICE
       v.                                )
                                         )
CITY OF BOISE, et al.,                   )
                                         )
               Defendants.               )




                                1
JOINT MOTION FOR DISMISSAL WITH PREJUDICE
         Case 1:09-cv-00540-REB Document 390 Filed 02/08/21 Page 2 of 4




       Plaintiffs Robert Martin, Pamela Hawkes, and Robert Anderson (“Plaintiffs”) and

Defendant City of Boise (“Defendant”) (collectively, “the Parties”), pursuant to Fed. R. Civ. P.

41(a), report that they have reached a settlement of the claims in this action, as described in the

Settlement Agreement Term Sheet attached as Exhibit A to this filing. Pursuant and subject to the

terms of the Parties’ Settlement Agreement, attached hereto as Exhibit B, and conditional on (1)

approval by the City of Boise of the terms of the Settlement Agreement, (2) the appropriation of

funds as set out in the Settlement Agreement, and (3) amendment of the Camping and Disorderly

Conduct Ordinances, attached as Exhibits C and D, as agreed to by the Parties, the Parties hereby

move for an order dismissing all claims in this action with prejudice, subject to the terms of the

Settlement Agreement. Each party will pay its own costs, expenses, and attorneys’ fees except as

otherwise set forth in the Settlement Agreement. Conditional on approval by the City of Boise of

the terms of the settlement, the appropriation of funds as set out in the Settlement Agreement, and

amendment of the Camping and Disorderly Conduct Ordinances as agreed to by the Parties, the

Court’s dismissal of this action with prejudice shall operate as a release of the City (including its

agents, officers, and employees) from all remaining claims in this case. The parties will notify the

Court when the aforementioned conditions of the settlement are met.

Dated: February 8, 2021
                                                            /s/ Howard A. Belodoff     __
                                                      Howard A. Belodoff, ISB #2290
                                                      IDAHO LEGAL AID SERVICES, INC.
                                                      howardbelodoff@idaholegalaid.org

                                                             /s/ Michael E. Bern     __
                                                      Michael E. Bern #994791 (DC)
                                                      Allen M. Gardner, #456723 (DC)
                                                      Danielle McCall, #1612728 (DC)
                                                      Gemma Donofrio, #1719742 (DC)
                                                      Latham & Watkins LLP
                                                      Michael.Bern@lw.com



                                2
JOINT MOTION FOR DISMISSAL WITH PREJUDICE
     Case 1:09-cv-00540-REB Document 390 Filed 02/08/21 Page 3 of 4




                                             /s/ Eric Tars
                                      Eric Tars, # 94857 (PA)
                                      National Homelessness Law Center.
                                      etars@nlchp.org

                                      Attorneys for Plaintiffs


                                             /s/ Jayme Sullivan
                                      Jayme Sullivan, # 6258 (ID)
                                      Scott Muir, # 4229 (ID)
                                      Boise City Attorney’s Office
                                      JSullivan@cityofboise.org

                                      Attorneys for Defendants




                                3
JOINT MOTION FOR DISMISSAL WITH PREJUDICE
        Case 1:09-cv-00540-REB Document 390 Filed 02/08/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 8th day of February, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

              Steven R. Kraft, Attorney for Defendant City of Boise, Idaho
              steve@melaw.net

              Michael W. Moore, Attorney for Defendant City of Boise, Idaho
              mike@melawfirm.net

              Scott B. Muir, Attorney for Defendant City of Boise, Idaho
              SMuir@cityofboise.org

              Jayme Sullivan, Attorney for Defendant City of Boise, Idaho
              jsullivan@cityofboise.org

              Sharon Brett, Attorney for the U.S.
              Sharon.brett@usdoj.gov


                                                          /s/ /Michael E. Bern
                                                    Michael Bern




                                4
JOINT MOTION FOR DISMISSAL WITH PREJUDICE
